Citation Nr: 0727307	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  00-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a throat 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1986 to April 1998.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 1999 
rating decision by the Oakland California Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2000, 
the veteran requested a videoconference hearing before a 
Veterans Law Judge.  He failed to report for such hearing 
scheduled in June 2007.

The issue of entitlement to service connection for a left ear 
hearing loss is being  REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the veteran has a right ear hearing 
loss disability.

2.  A chronic throat disability was not manifested in service 
and any current throat disability is not shown to be related 
to the veteran's service. 


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A  §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  Service connection for a throat disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of VCAA notice, in Pelegrini, at 120, the 
United States Court of Appeals for Veterans Claims (Court) 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by letters in February and 
July 2004.  He was given ample time to respond; and the 
claims were subsequently readjudicated.  See February 2005 
and October 2006 Supplemental Statements of the Case (SSOC).  
While the veteran did not receive timely notice regarding the 
rating of right ear hearing loss or throat disability or 
effective dates of award (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006)), the decision below denies 
(and does not grant) service connection; neither the rating 
of a disability nor the effective date of an award is a 
matter for consideration.  Hence, he is not prejudiced by any 
notice timing defect.  Finally, it is not alleged that notice 
in this case was less than adequate.

The veteran's pertinent treatment records have been secured, 
and the RO arranged for VA examinations in March 1999 and 
August 2006.  He has not identified any pertinent evidence 
that remains outstanding.  (Notably, he identified treatment 
at both McClellan and Travis Air Force Bases, however, 
negative replies to the RO's request for records were 
received in December 1999 and March 2000 respectively.)  VA 
has met its assistance obligations.  The Board will proceed 
with appellate review. 

B.	Factual Background, Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

Right ear hearing loss:

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records contain no mention of 
complaints or treatment for right ear hearing loss.  
Audiometry in conjunction with periodic service examinations 
revealed no puretone threshold 40 decibels or higher; and no 
test showed three or more frequencies 26 decibels or greater.  

On March 1999 VA audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
35







Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  

On August 2006 VA audiometry, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
30
25







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record 
contains no competent evidence that the veteran now has a 
right ear hearing loss disability.  Neither postservice 
official audiometric study showed a hearing loss disability 
by VA standards [As defined in 38 C.F.R. § 3.385.].  

The veteran was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  He 
has not submitted any competent (medical) evidence that he 
currently has a right hearing loss disability nor has he 
identified any treatment provider who might substantiate that 
he has such disability.  Thus, the initial threshold 
requirement necessary to substantiate a service connection 
claim, competent (medical diagnosis) evidence of a current 
disability is not satisfied.  Accordingly, this claim must be 
denied.

Throat reflux disability:

The veteran advised on the March 1999 VA examination that he 
did not seek treatment for a throat condition in service.  VA 
treatment records from March 2002 to January 2004 show 
intermittent treatment for complaints of a "tickle in the 
back of his throat".  An April 2002 upper GI study found 
multiple episodes of esophageal reflux in the upper one-third 
of the esophagus.  An August 2002 VA record notes that the 
veteran reported coughing all day long because of a tickle in 
the throat sensation.  He also reported heartburn.  The 
examiner noted that the veteran had a dry cough; there was no 
dysphagia; there was no odynophagia; and there was no 
hemoptysis.  Gastroesophageal reflux disease was diagnosed.  

As there was no evidence of a throat disability in service, 
service connection for a throat disability on the basis that 
such disability became manifest in service and persisted, is 
not warranted.  The veteran may still establish service 
connection for his throat disability if competent (medical) 
evidence relates such disability to his service.  See 
38 C.F.R. § 3.303.  However, there is no such competent 
evidence in this case.  The March 1999 VA examination found 
no throat disability.  The earliest notation of throat 
complaints is found in 2002 (fours years postservice) VA 
treatment records.  Significantly, a lengthy interval of time 
between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000). 

The veteran alleges that his throat condition is related to 
Motrin he took for his service-connected migraines.  As the 
veteran is a layperson, his own opinion regarding the 
etiology of a disability is not competent evidence.  Where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The veteran has neither submitted, nor identified (for VA to 
secure) any competent evidence that relates his throat 
disability to service or to non-prescription medication for a 
service-connected disability (as he alleges is the case).  
Without any competent evidence that his throat disability is 
related to his service or to a service connected disability 
or its treatment, the preponderance of the evidence is 
against this claim.  Accordingly, it must be denied. 


ORDER

Service connection for right ear hearing loss is denied.

Service connection for a throat disability is denied.


REMAND

Regarding left ear hearing loss, on March 1999 VA 
audiological examination, a hearing loss disability (by VA 
standards) was shown by speech recognition of 88 percent.  
The RO initially denied the claim as not well-grounded.  On 
August 2006 VA audiological evaluation, left ear speech 
discrimination was 96 percent (which is not a hearing loss 
disability by VA standards).  Consequently, there is 
conflicting medical evidence as to whether or not the veteran 
has a left ear hearing loss disability, and the conflict must 
be resolved.  [Notably, the veteran has established service 
connection for tinnitus which was determined to be related to 
noise exposure in service.]

Accordingly, this matter is REMANDED for the following:

1.  The RO should arrange for a VA 
audiological evaluation (with audiometric 
studies) to determine whether or not the 
veteran has a left ear hearing disability 
by VA standards (and, if so, its likely 
etiology).  The examiner must review the 
veteran's claims file in conjunction with 
the examination.  If a left ear hearing 
loss disability is found, the examiner 
should provide an opinion as to whether or 
not such disability is related to the 
veteran's service, to include noise 
exposure therein.  If a left ear hearing 
loss disability is not found, the examiner 
should reconcile the 88 percent 
discrimination finding with such 
conclusion (i.e., explain whether the 88 
percent discrimination finding in 1999 was 
an error or whether it represented an 
acute condition which improved.)

2.  The RO should then readjudicate this 
matter.  If the benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


